Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 13, 2022

The Court of Appeals hereby passes the following order:

A22A1583. CARA WILLIAMS v. CINDY MORRIS.

      Inmate Cara Williams, a frequent filer, has filed a petition for original
mandamus relief. She contends that Judge Cindy Morris, who is presiding over her
case below, is consistently violating OCGA § 15-6-21 (a), which sets a 30-day limit
for deciding motions. This is not a valid basis for original mandamus relief from an
appellate court. As the Supreme Court held in Brown v. Johnson, 251 Ga. 436,
436-437 (307 SE2d 655) (1983):
      In the matter before us, petitioner has filed a petition for mandamus
      seeking to invoke the original jurisdiction of this court to require the
      respondent, a superior court judge, to enter an order in a matter allegedly
      pending more than thirty days in violation of OCGA § 15-6-21 (a). . . .
      Such petition may be filed in the appropriate superior court. Being the
      respondent, the superior court judge will disqualify, another superior
      court judge will be appointed to hear and determine the matter, and the
      final decision may be appealed[.]


Accordingly, Williams’s mandamus petition is hereby DISMISSED. See id.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 07/13/2022
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.